Citation Nr: 0326786	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-08 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected foot disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The 30 percent rating currently assigned for service-
connected bilateral pes planus was initially assigned at the 
time of separation from service.

A number of other issues have been raised during the pending 
appeal.  These are either not part of the current appeal, or 
will be tangentially addressed in the remand segment of this 
decision.

After the case was received by the Board, additional clinical 
evidence was received which is now of record, and on which 
there is waiver of initial RO consideration.


FINDINGS OF FACT

1.  Adequate evidence is of record with regard to the pending 
pes planus issue for the claim's equitable disposition.

2.  The veteran's service-connected bilateral pes planus is 
characterized by severe pronation, pain, and tenderness that 
has affected her mobility, and her condition has not been 
improved by orthotics.

3.  The veteran's foot disability is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for the assignment of 50 percent rating for the 
veteran's service-connected bilateral pes planus have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5276 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2002); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The veteran's bilateral pes planus is evaluated in VA's 
Schedule for Rating Disabilities under the provisions 
pertaining to musculoskeletal system.  Under Diagnostic Code 
5276, bilateral pes planus, acquired flatfoot, a 10 percent 
rating is warranted if the medical evidence shows moderate 
condition with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and accentuated with use, swelling on use, and 
characteristic callosities.  For a 50 percent rating, the 
medical evidence must show pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, with the condition not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a.

The Board must also consider whether the veteran would be 
entitled to a higher rating under other provisions including 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which is 
for "foot injuries, other".  Disability under Diagnostic Code 
5284 is rated 10 percent rating when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  The VA 
Rating Schedule provides other Diagnostic Codes for rating 
foot disability.  Alternatives might also include diagnostic 
codes for bilateral weak foot (DC 5277); anterior 
metatarsalgia (Morton's disease) (DC 5279); hallux valgus (DC 
5280); hallux rigidus (DC 5281); hammer toe (DC 5282); and 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283).  However, these are either inapplicable or less 
applicable in this case or would not provide as high an 
evaluation as the code under which she is now rated.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

Prior clinical evaluations are in the file relating to the 
veteran's long-standing foot problems.  She had developed 
osteoporosis in the feet and elsewhere as a result of the 
steroid use and also manifested tendon ruptures.

VA examination in January 2002 noted that she had +2 pulses 
in her lower extremities distal around the foot with 
capillary refill of less than 2 seconds.  Regarding her left 
hindfoot, she had extreme valgus, approximately 30 degrees of 
valgus deformity with no palpation of the posterior tibial 
tendon and the posteromedial structures of the hindfoot.  It 
also appeared that the posterior tibial tendon may have been 
avulsed secondary to steroid use and diffuse osteopenia 
through her left foot.  Strength about her plantar flexion 
was 4/5 with weakness secondary to pain and degenerative 
changes of the foot.

X-rays taken in January 2002 of both feet showed degenerative 
changes and severe hindfoot deformity about her left foot and 
degenerative changes with valgus collapse and pes planus 
about the foot.  X-rays also had shown degenerative changes 
of the right foot.  The examiner noted that she had had a 
severe reaction to chronic steroid use and this led to other 
musculoskeletal manifestations including breakdown of the 
hindfoot left foot and avascular necrosis of both hips for 
which she had undergone total hip arthroplasty.

On an additional VA examination in February 2002, she was 
noted to be wearing a cast on her left foot for a fractured 
3rd toe with increased left ankle pain and limping.

An addendum to that VA examination in March 2002 reflected 
that in evaluating her pes planus and valgus deformities of 
the lower extremities, she had had severe reaction to the 
chronic steroid use which led to musculoskeletal 
manifestations including the breakdown of the hind feet and 
left foot and the avascular necrosis of both hips.  The 
examiner noted that as far as her hind foot abnormalities 
were concerned as well as the breakdown of the soft tissues 
and bone, he felt that it very well may be directly related 
to such chronic steroid use and her difficulties as far as 
her feet were concerned might be directly related to her 
medications for the sarcoidosis.

The extensive private clinical evidence received by the 
Board, dated in July 2002, included bilateral ankle and foot 
magnetic resonance imaging (MRI)s.  It was specifically noted 
that the reason for the MRIs was her complaints of pain.

On the left ankle and foot MRI's, there was a noted pes 
planus deformity with diffuse marrow edema shown in the 
cuboid, navicular, talus and calcaneus bones.  There was also 
a finding suggestive of a nondisplaced fracture but this was 
not confirmed by subsequent sequences.  Minimal effusions 
were seen in the ankle and subtalar joints.  There was 
abnormal flattened contour of the posterior tibialis tendon 
with minimal fluid in the tendon sheath suggestive of a 
chronic partial tear.  There was attenuation of the tendons 
of the flexor digitorum longus and flexor hallucis longus 
tendons which was felt to possibly reflect chronic partial 
tears.  There was minimal fluid shown in the peroneal longus 
tendon sheath and an increased signal within the anterior 
talofibular ligament.  However, a full thickness tear was not 
seen.  The posterior talofibular ligament and the 
calcaneofibular ligaments were intact as was the deltoid 
ligament.  The spring ligament was not well visualized which 
was felt to possibly reflect partial or full thickness 
tearing.  

There was slight cartilage irregularity along the talar dome 
without focal osteochondral abnormality.  Other left foot 
findings were said to be compatible with the MRI findings of 
the left ankle.  In assessing the overall meaning of the 
clinical findings, the examiner noted that the diffuse marrow 
edema was consistent with stress-related changes secondary to 
the pes planus deformity; and that in addition to the tendon 
findings, described above, the fluid in the tendon sheath 
might reflect tenosynovitis in addition to the noted variety 
of ligament tears.

The separate left foot MRI findings included small joint 
effusion at the 1st MTP joint as well as degenerative joint 
changes at the articulation of the sesamoid bones and 
metatarsal.  No fractures were identified.  There were small 
joint effusions shown at the other MTP joints mostly notably 
the 4th.  The examiner specifically noted the fluid within 
the 1st MTP as well as degenerative change at that joint and 
the articulation of the sesamoids and 1st metatarsal as well 
as the minimal joint effusions at the other joints which was 
of a probably degenerative nature.

On the MRI assessment of the right lower extremity including 
ankle and foot, the detailed findings were reported.  In 
summary, the examiner found that there was nonspecific 
heterogeneous marrow edema in the hind foot and portions of 
the mid foot which might reflect stress-related changes (due 
to the pes planus).  The possibility of reflex sympathetic 
dystrophy was also raised.  The fluid found within the 
posterior tibialis tendon sheath was consistent with 
tenosynovitis.  The loculated fluid in the region of the 
posterior talofibular ligament was felt to reflect a prior 
tear but there was also evidence for chronic sprain of the 
anterolateral talofibular and calcaneofibular ligaments.  
There was also mild atrophy of the flexor hallucis longus 
muscle.  Findings in the talus abutting the subtalar joint 
were felt to reflect a subchondral cyst but clinical 
correlation was recommended to distinguish this from a 
possible low grade cartilagenous lesion such as an 
enchondroma. 

The MRI of the right foot showed fluid in the 1st MTP joint 
as well as degenerative change at the 1st MTP joint and the 
articulation of the sesamoids and 1st metatarsal.  There were 
minimal joint effusions at the other MTP joints, most notably 
the 4th, likely degenerative in nature.



Analysis

The veteran's service connected bilateral flat feet with 
traumatic arthritis is currently rated as 30 percent 
disabling under Diagnostic Code 5276, for acquired flatfoot 
pursuant to the provisions of 38 C.F.R. § 4.71a.  She has 
been at a similar rating for years.  The Board finds that a 
comprehensive comparison of ongoing records with recent 
findings shows a clear-cut increase in symptoms.

A 50 percent rating, the highest available for bilateral pes 
planus, is contemplated for pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A higher rating is not available under 
any other of the Diagnostic Codes that pertain to the feet.

In this case, recent clinical evidence reflects that while 
the criteria are not all totally fulfilled as to each and 
every element, the veteran's current symptoms are more nearly 
than not compatible with pronounced flatfoot with marked 
pronation and extreme tenderness with marked inward 
displacement and severe tendon involvement without 
improvement with the use of orthopedic shoes or appliances; 
and with resolution of doubt in her favor, a 50 percent 
rating is warranted, the maximum available under the 
pertinent regulatory provisions.

Additional Considerations

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.  The 
record does not reflect a disability that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for her service-
connected disability.  The Board notes that the disability 
alone has not recently required hospitalization other than 
contemplated in schedular standards cited above.

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected pes 
planus disability alone significantly interferes with her 
employment other than as contemplated in his current rating 
which addresses a substantial degree of industrial 
impairment.  There is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment.

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).



ORDER

A 50 percent rating for service-connected bilateral pes 
planus is allowed, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.




REMAND

The veteran has a number of other health problems including 
sarcoidosis and residuals thereof involving multiple 
locations including her eyes as well as lungs.  However, it 
is unclear whether she used steroids for respiratory 
infection alone or whether she has been given the steroids 
for other purposes as well as may be related to her pes 
planus and related foot problems.  In any event, this 
targeted use of steroids becomes important in that she has a 
number of other problems which may or may not be related to 
that treatment regimen.

The veteran is in receipt of benefits from the Social 
Security Administration (SSA).  One issue pending before the 
Board is entitlement to TDIU.  In this regard, it thus 
becomes pivotal to determine the relationship between her 
service-connected foot disabilities and/or care therefor, and 
her other disabilities, so as to be able to determine whether 
it is service-connected disabilities alone that render her 
unable to work.

In this regard, the veteran is diagnosed as having 
psychiatric disability with depression.  There is no 
satisfactory medical opinion of record as to whether her foot 
problems or medications therefor, have had an impact thereon 
(let alone the hypothetical possibility that other problems 
may be service-connected which in turn contributed to her 
psychiatric problems).  

In that regard, the Board is constrained from supplying its 
own medical opinion, and must develop the evidence to include 
examinations to support a medical conclusion.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  See also 
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 
(if VA examination does not contain sufficient detail, it is 
incumbent upon the adjudicator to return the report as 
inadequate for evaluation purposes).

As noted above, the veteran has also been noted to take 
extensive steroids and has secondary problems as a result.  
It is unclear whether and/or to what extent she may have been 
given steroids to treat her service-connected foot problems.

Moreover, although not technically a part of the current 
appeal, the Board notes that she has had bilateral hip 
replacements following necrosis, and again, there is an 
intimate interaction between these disabilities and both her 
use of prescribed steroids and her inability to work.  She 
also has visual and back problems due to the medications. 

To the extent that it is feasible, the Board finds that it is 
necessary to determine the exact extent and nature of the 
impact of the veteran's pes planus disabilities, which are 
admittedly severe (and now rated as 50 percent disabling) and 
her other problems which in turn have caused her to be unable 
to work as already determined by SSA, and under consideration 
in this appeal by VA.  

Many of the pertinent SSA records are in the file.

The Board has no option but to remand the case on the 
remaining issues for further development and where required, 
medical expert analysis, as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, she 
should be asked to verify the exact 
dates, if possible, of all of her post-
service care for psychiatric problems, 
and after appropriate, timely release, 
the RO should assist her in the obtaining 
of all pertinent records relating to that 
care.  These records should then be 
attached to the claims file.

2.  The veteran's case should then be 
given to a psychiatrist who has not 
previously evaluated her to render a 
written, substantiated, annotated opinion 
as to the nature of the veteran's post-
service psychiatric disabilities, the 
relationship, if any, to service and/or 
service-connected disabilities, if any, 
and whether there was any impact by one 
on the other.  

The veteran should also be seen by an 
orthopedic examiner who should opine as 
to whether it is as least as likely as 
not that the veteran's pes planus and 
related foot problems are in any way 
responsible for, and/or in any way 
impacted on her other orthopedic 
complaints and disability after service.  
The evidence supporting such opinions 
should be annotated.  

The orthopedist should also fully and 
comprehensively address whether she has 
been given steroids for her pes planus, 
and the relationship steroid use may have 
had on other disabilities in any area of 
the body and/on her mental health.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  The case should then be readjudicated 
by the RO, and if the claim is denied, a 
SSOC should be prepared to include all 
pertinent evidence, including medical 
opinion obtained pursuant to this remand, 
and all pertinent regulations.  The 
veteran should be given a reasonable 
opportunity to respond.  The case should 
then be retuned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



